DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-12, filed May 10, 2022, are pending.

Attempted Interview
Examiner left a message for Applicant’s representative (Yayoi Romans, Reg. No. 77,372) on October 28, 2022.  The message requested an interview to propose an examiner’s amendment that would place the instant application into condition for allowance.  No response has been received as of the drafting of this Office Action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/851,302, filed on April 17, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 10, 2022, is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “projection part …” of claim 1,
the “first imaging part …” of claim 1,
the “second imaging part …” of claim 1,
the “first coordinate identification part …” of claim 1,
the “second coordinate identification part …” of claim 1,
the “line identification part …” of claim 1,
the “relationship identification part …” of claim 1,
the “determination part …” of claim 1,
the “geometry measurement part …” of claim 1,
the “acquisition part …” of claim 6,
the “candidate coordinate identification part …” of claim 6,
the “evaluation part …” of claim 6,
the “first imaging part …” of claim 12, and
the “second imaging part …” of claim 12.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following terms in claim 1 lack adequate antecedent basis in the claim:
“the first imaging pixel” at line 9 on page 54
There is no prior recitation of a first imaging pixel
“the second imaging pixel” at line 12 on page 54
There is no prior recitation of a second imaging pixel
“the epipolar line of the second captured image” at line 16 on page 54
The only prior-recited “epipolar line” (line 14 on page 54) is “of the projection image, rather than “of the second captured image”
“(i) the second imaging pixel corresponding to the same projection coordinate as the projection coordinate corresponding to the first imaging pixel” at lines 4-5 on page 55
The only prior recitation of a “second imaging pixel” is at line 12 on page 54.  However, there is no description of this prior second imaging pixel “corresponding to the same projection coordinate as the projection coordinate corresponding to the first imaging pixel”.
“(ii) the second imaging pixel corresponding to the projection coordinate of the projection pixel and located on the epipolar line of the second captured image corresponding to the projection coordinate” at lines 6-8 on page 55
The only prior recitation of a “second imaging pixel” is at line 12 on page 54.  However, there is no description of this prior second imaging pixel “corresponding to the projection coordinate of the projection pixel and located on the epipolar line of the second captured image corresponding to the projection coordinate”.
“the second imaging pixel excluding the defective pixel” at lines 10-11 on page 55
The claim previously recites determining whether a “combination of the first imaging pixel and the projection pixel” “includes a defective pixel” (lines 2-3 on page 55).  There is no prior description of determining whether the second imaging pixel is defective.  Accordingly, it is unclear what is meant by “the second imaging pixel excluding the defective pixel” because there is no determination of whether the second imaging pixel is defective.
Claim 1 is indefinite for at least these reasons.  Claims 2-11 are also indefinite at least because they include the indefinite limitations of claim 1.

Claim 6 recites the limitation "the combination of the first imaging pixel and the second imaging pixel identified by the relationship identification part" in lines 3-4 on page 58.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 specifies that the relationship identification part “identifies a combination of the first imaging pixel and a projection pixel” (lines 19-20 on page 54), rather than a “combination of the first imaging pixel and the second imaging pixel”.

Claim 7 recites the limitation "the relationship identification part identifies a plurality of the combinations of a plurality of first imaging pixels included in the first captured image and a plurality of second imaging pixels included in the second captured image" (emphasis added) starting at line 3 on page 58.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 specifies that the relationship identification part “identifies a combination of the first imaging pixel and a projection pixel” (lines 19-20 on page 54), rather than combinations of the first imaging pixels and second imaging pixels.

The following terms in claim 12 lack adequate antecedent basis in the claim:
“(i) the second imaging pixel corresponding to the same projection coordinate as the projection coordinate corresponding to the first imaging pixel” at lines 11-13 on page 61
The only prior recitation of a “second imaging pixel” is at line 10 on page 60.  However, there is no description of this prior second imaging pixel “corresponding to the same projection coordinate as the projection coordinate corresponding to the first imaging pixel”.
“(ii) the second imaging pixel corresponding to the projection coordinate of the projection pixel and located on the epipolar line of the second captured image corresponding to the projection coordinate” at lines 13-15 on page 61
The only prior recitation of a “second imaging pixel” is at line 10 on page 60.  However, there is no description of this prior second imaging pixel “corresponding to the projection coordinate of the projection pixel and located on the epipolar line of the second captured image corresponding to the projection coordinate”.
Claim 12 is indefinite for at least these reasons.  
Examination with Respect to the Prior Art
Claims 1-12 have been examined with respect to the prior art and have not been rejected under 35 U.S.C. 102 or 103.  However, they have been rejected under 35 U.S.C. 112(b) and therefore are not in condition for allowance at this time.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Raab’ (US 2017/0054965 A1)
Captures first and second images with first and second cameras, projects a pattern with a projector, finds corresponding points in the images and projected pattern, identifies epipolar lines, and uses this information to identify defective pixels – Fig. 12B and description at [0098] et seq.
Determines a defective pixel by determining whether a point in a given image lies at an intersection of epipolar lines – [0099]-[0102]
‘Lee’ (US 2008/0205748 A1)
Uses combination of two cameras and a projector to detect erroneous measurement points, such as due to reflections – see e.g., Figs. 3a, 13 and 15
Examiner notes the prior art cited and summarized in the Notice of Allowance dated February 11, 2022, in U.S. Patent Application No. 16/851,302.  These references have been cited in the IDS filed May 10, 2022, in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669